       Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 1 of 9




LTNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COMMISSIONS IMPORT EXPORT S.A.,

               Petitioner-Judgment Creditor,
                                                        Case   No. 1:19-mc-00195 (KPF)
               -against-


  REPUBLIC OF THE CONGO, as
  Judgment Debtor, and ECREE LLC, as
  Fraudulent Transferee of the Judgment
  Debtor,

Respondents.




                           DECLARATION OF CHARLES R. JACOB III
                           IN SUPPORT OF ORDER TO SHOW CAUSE
                              AND RELIEF     IESTE,D THE,REIN

                CHARLES R. JACOB III hereby declares under penalty of perjury:

       1.       I am a member of the Bars of this Court and the    State of New York and a Director

of Goulston & Storrs PC, attorneys for Petitioner-Judgment Creditor Commissions Import

Export S.A. ("Commisimpex" or "Petitioner").

       2.       I submit this Declaration in furtherance of the Court's Order of August 27,2019

(the "August27 Order") and in support of Petitioner's application for an Order to Show Cause

why an order should not be entered:

                 (i)       Pursuant to Fed. R. Civ. P. 55(bX2), entering a default judgment

                           against Respondents for the relief sought in the Notice of Petition and

                           Petition, in the form attached hereto as Exhibit   1;


                 (ii)      Pursuant to New York Judiciary Law $ 27(b) and Fed' R. Civ. P.

                           58(a), amending the judgment entered in the United States District



48s2-2074-3330.2
       Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 2 of 9




                       Court for the District of Columbia on October 9,2013 as duly

                       registered in this Court on June 18,2014 (the "1 01912013 Judgment"),

                       so as to convert the 101912013 Judgment from Euros to United States

                       Dollars at the currency conversion rate applicable on October 9,2073;

                       and pursuant to 28 U.S.C. $ 1961 adding applicable post-judgment

                       interest thereto; and

               (iii)   Pursuant to 28 U.S.C. $ 1610(c), determining that a reasonable period

                       of time has elapsed following the entry of the judgment entered in the

                       United States District Court for the District of Columbia on August26,

                       2015 and duly registered in this Court on May 26,2017 (the

                       "812612075 Judgment") such that Petitioner may proceed          with

                       attachment and execution on the 812612015 Judgment.

The requested Order to Show Cause also prescribes methods of service of these papers on

Respondents and sets dates for responses,      if any. The date of the hearing is as set forth in the

August 27 Order; and this Order to Show Cause is submitted in furtherance of that Order, to

ensure that Respondents have notice of the October       t hearing, and to put before the Court all
applicable matters for the October    t   hearing.

                                      Nature of this Proceedins

       3.      This is a proceeding pursuant to Fed. R. Civ. P. 69 and New York Civil Practice

Law and Rules ("CPLR") $$ 5201(b),5225(b),5236 and 5239 with respect to a condominium

unit known as Unit 32G at 1 Central Park West (the "Condominium"), New York, New York, in

which Respondent-Judgment Debtor Republic of the Congo (the "Republic" or "Congo") has an

interest, and of which Respondent Ecree LLC ("Ecree") is the fraudulent transferee. Petitioner

seeks to enforce the judgments that   it holds against the Republic, as described more fully below,

                                                     2
4852-2074-3330.2
        Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 3 of 9




as against the Condominium, which is property of the Republic held in the name of Ecree as

fraudulent transferee of funds of the Republic. For ease of reference, a copy of the Petition and

Notice of Petition in this proceeding is annexed as Exhibit 2.

                                    The U             s.Iudsments

       4.      The Republic has been in debt to Commisimpex since at least 1992 andhas

been liable to Commisimpex under arbitration awards since at least 2000.1 Those debts and

arbitration awards culminated in, inter alia, a judgment in the amount, including interest, of

5777,060,106 (as of June 28,2017) being entered against the Republic in the United States

District Court for the District of Columbia on October 9,2013. That judgment was duly

registered in this Court on June 78,2014 under Case No. 14-mc-0187 (the "101912013

Judgment"). A copy of the 101912013 Judgment is annexed hereto as Exhibit         3.

        5.     A    second judgment, in the amount    of $189,781,887, was entered against the

Republic in the District Court for the District of Columbia on August26,2015, and that

.judgment was duly registered in this Court on May 26,2017, under Case No. 17-mc-0175 (the

"812612015 Judgment").     A copy of the   812612015 Judgment is annexed as   Exhibit 4.

       6.      This proceeding seeks turnover of the Condominium in partial satisfaction of

Judgments, which remain substantially unsatisfied in an amount that far exceeds the value of the

Condominium.2


I The Republic's liability to Commisimpex arises from contracts for public works and the supply
of equipment by Commisimpex to the Republic, and related financings. While no longer
relevant since Commisimpex's rights have been long since been reduced to judgments, a fuller
description of the grounds of the Republic's liability to Commisimpex may be found on ECF at
l3-cv-713 (D.D.C.), Doc. No. 1, attachment 4.
2With interest, which continues to accrue, the two Judgments exceed $1 billion. In addition, the
Republic has been held in contempt of court by Judge Richard J. Leon of the United States
District Court for the District of Columbia, as a result of which it owes fines to Petitioner "in the
amount of $5,000 per week, doubling every four weeks until reaching a maximum of $80,000

                                                  3
4852-207 4-3330.2
          Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 4 of 9




         7   .   By Order of the United States District Court for the District of Columbia dated

June 15,2017 (copy annexed as Exhibit 6), Commisimpex has been authorized pursuant to 28

U.S.C. $ 1610(c) to "pursue all applicable methods of attachment and execution" so as to satisfy

the I0 I 9 1201 3 Judgment.

         8.      This Court has personal jurisdiction over Respondents and subject matter

jurisdiction over this proceeding as set forth in fl'l| 6 - 12 of the Petition (Exh. 2).

                           The Condominium is the Republic's Property

         9.      Based on detailed reporting in the New York Times and Global Witness (see

Exhibits 7 and 8 hereto), and Respondents' election to default in responding to the Petition's

allegations based on that reporting, the Condominium was purchased with funds of the Republic

that were illegally and fraudulently transferred from the Republic by its ruling family, the

Sassou-Nguesso family, for the benefit of the daughter of the Republic's President, Denis

S   assou-Nguesso, named Claudia Sassou-N guesso.

         10.     Based on publicly available reports, the Republic fraudulently transferred the

funds to purchase the Condominium through a series of sham transactions initially disguised as

infrastructure contracts (none real) (i) first through an entity called Asperbras LLC

("Asperbras"), (ii) then through an Asperbras subsidiary called Energy & Mining Asp. Inc.

("Energy & Mining") to a Cypriot company called Sebrit Limited, which had been incorporated

only two days before the bogus contract was signed and had neither a single identifiable

employee nor any existing genuine business, and of which the beneficial owner was Claudia

Sassou-Nguesso, and     (iii) then, after Sebrit received a payment of almost    $20   million in the



per week." See Exhibit 5 hereto. Thus, while Petitioner has achieved some recoveries against the
Republic in other countries, the Condominium, which has an estimated value of $7 million, is far
from enough to satisfy even the First Judgment.

                                                    4
4852-2014-3330.2
        Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 5 of 9




Republic's funds from Energy & Mining, to Ecree, which used $7.1 million of the Republic's

funds to purchase the Condominium.

        I   1.   Ecree was incorporated on May 30,2014, only two months prior to the purchase

of the Condominium, and has and had no discernable purpose other than to be the sham entity

through which Claudia Sassou-Nguesso could and did use funds of the Republic to purchase the

Condominium. Again, Respondents have elected not to respond to this.

        12.      As discussed in the accompanying Memorandum of Law, because fraudulently

transferred funds of the Republic were used to purchase the Condominium, under the statutory

language of the New York Debtor and Creditor Law        ("DCL") the Condominium is property of

the Republic and subject to execution upon the Judgments.

        13.      Accordingly, pursuant to DCL $ 278, Commisimpex is entitled (a) to have the

fraudulent transfers set aside and annulled to the extent necessary to satisfy the Judgments,

and/or (b) to a determination from the Court that the fraudulent transfers should be disregarded

such that Commisimpex may levy execution upon the Condominium. This is the substantive

relief awarded in the default judgment before the Court.

                             Commisimpex Is Entitled to Default Judgment
                                    and Related Ancillary Relief

        14.      This proceeding was commenced on April 15,2019, with the filing of the Notice

of Petition and Petition. Copies of the Notice of Petition and Petition were served on the

Republic by the Clerk of the Court via DHL pursuant to 28 U.S.C. $ 1608(a)(3) on June 6,2019

and proof of service thereof was filed by the Clerk of the Court on June 6,2019, Doc. No. 7,

attached hereto as Exhibit 9. The Republic has not filed an answer or otherwise moved with

respect to the Petition   within its statutory time to do so (which expired on August 5,2019), and




                                                   5
4852-201 4-3330.2
          Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 6 of 9




the Clerk of the Court has entered a Certificate of Default, Doc. No. 12, attached hereto as

Exhibit   10.


          1   5.    The Notice of Petition and Petition was served on defendant Ecree, a New York

limited liability company, by personal delivery to the New York Secretary of State pursuant to      $


303 of the Limited Liability Company Law of the State of New York on May 10,2019, and

proof of service thereof was filed on May 28,2019, Doc. No. 6,attached hereto as Exhibit 11.

Ecree has not filed an answer or otherwise moved with respect to the Petition within its statutory

time to do so (which expired on June 27,2019, and a Certificate of Default has been entered by

the Clerk of the Court as to Ecree as well, Doc. No. 11, attached hereto as Exhibit 12.

          16.       Thus, Commisimpex is entitled to a default judgment against Respondents, and

requests that      it be entered in the form annexed hereto as Exhibit 1.

          17.       Commisimpex also requests the following ancillary relief.

          -     Currency Conversion and Interest       as   to 10/9/2013 Judgment

          18.       Commisimpex requests that an order be entered in the form annexed hereto   as


Exhibit   13, pursuant to    New York Judiciary Law $ 27(b) and Fed. R. Civ. P. 58(a), amending

the 101912013 Judgment, so as to convertthe 101912013 Judgment from Euros to United States

Dollars at the currency conversion rate applicable on October 9,2013; and pursuant to 28

U.S.C. $ 1961 adding applicable post-judgment interest thereto.

          19.       As set forth in the accompanying Memorandum of Law, this relief is mandated by

New York Judiciary Law $ 27(b), which provides:

       In any case in which the cause of action is based upon an obligation denominated in a
       curency other than currency of the United States, a court shall render or enter a judgment
       or decree in the foreign currency of the underlying obligation. Such judgment or deuee
       shall be converted into curcency of the United States at the rate of exchange prevailing
       on the date of entry of the judgment or decree. fEmphasis added.]



                                                      6
4852-201 4-3330.2
          Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 7 of 9




          20.    As set fo*h on Exhibit 14 hereto (a screen shot from the website of the United

States Federal Reserve Bank), on October 9,2013 the rate of exchange between the Euro and the

United States Dollar was $1.3513 per Euro.

          2I.    As set forth on Exhibit 15 hereto, the amount of the 101912013 Judgment   as


converted to United States Dollars including interest at the statutory rate mandated by 28 U.S.C.

$ 1961 ("the weekly average 7-year constant maturity Treasury yield, as published by the Board

of Governors of the Federal Reserve System, for the calendar week preceding the date of the

judgment"),is$772,206,264.38 as of July 31,2019, plus interest at$2,325.13 per diem.

          22.    Accordingly, Commisimpex requests that an order be entered in the form of

Exhibit   13 hereto amending the 101912013 Judgment, as registered in this Court on June   i8,

20l4,to reflect the required currency conversion and statutory   interest.3

          -   Reasonable Time Elapsed as to 812612015 Judement

          23.    As to the 812612015 Judgment, Commisimpex requests an order pursuant to 28

U.S.C. $ 1610(c), in the form of Exhibit 17 hereto, determining that a reasonable period of time

has elapsed following the entry of the 812612015 such that Commisimpex may proceed with

attachment and execution on the 812612015 Judgment.

          24.    Such an order has already been entered as to the 101912013 Judgment. Attached

hereto as Exhibit 6 is a copy of the Order entered on June 14,2017 by United States District

Judge Richard J. Leon of the United States District Court for the District of Columbia ordering

that"a 'reasonable period of time' under Section 1610(c) has elapsed" with respect to the




3
  A copy of the Second Circuit's summary order in Rienzi & Sons, Inc. v. Puglisi,638 Fed.
Appx. 87 (2d Cir.2016), referred to in the accompanying Memorandum of Law with respect to
the currency conversion point, is annexed hereto as Exhibit 16.

                                                 7
48s2-207 4-3330.2
       Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 8 of 9




101912013 Judgment such that Commisimpex "may pursue       all applicable methods of attachment

or execution of fthe Republic's] property to satisfy" the 101912013 Judgment.

       25.     As four years have now elapsed since entry of the 812612015 Judgment, a

"reasonable time" by any standard and longer than the time elapsed when Judge Leon entered the

$ 1610(c) order as to the l0l9l20I3 Judgment, Commisimpex requests that an order be entered in

the form of Exhibit 17 hereto as to the 812612015 Judgment.

       -   Means of Service of Order to Show Cause and Supporting Documents

       26.    Finally, Commisimpex requests that service of the accompanying Order to Show

Cause and supporting papers as follows be deemed good and sufficient:

               (i)     On the Republic, by Federal Express, DHL or similar courier, as

                       follows:

                              REPUBLIC OF THE CONGO
                              c/o The Minister of Foreign Affairs
                              Ministry of Foreign Affairs
                              Boulevard Alfred Raoul
                              BP:2070 Brazzaville
                              Republic of the Congo

                              -and-

                              c/o the Ambassador of the Republic
                              to the United States of America
                               1720 l6th Street, N.W.
                              Washington, D.C. 20009

                              -and-

                              c/o the Ambassador of the Republic
                              to the Permanent Mission of the Republic
                              to the United Nations
                              14 East 65th Street
                              New York, New York 10065; and




                                                    8
4852-2074-3330.2
        Case 1:19-mc-00195-KPF Document 14-1 Filed 08/29/19 Page 9 of 9




                (ii)   On Ecree, by personal delivery to the New York Secretary of State and

                       by first-class mail addressed as follows:

                               ECREE LLC
                               c/o Marina Solo, Esq.
                               K&L Gates LLP
                               One Newark Center, 1Oth Floor
                               Newark, New Jersey 07102

                               -and-

                               cloK&L      Gates LLP
                               599 Lexington Avenue
                               New York, New York 10022

       27.     As to the Republic, service as set forth above provides the maximum notice that

can be given to a foreign sovereign, as   it is being served at its Foreign Ministry in the Republic

and at both of its diplomatic missions in the United States.

        28.    As to Ecree, a New York limited liability company, personal service on the New

York Secretary of State is sufficient pursuant to $ 303 of the Limited Liability Company Law of

the State of New York, but we have also provided for service through      K&L      Gates LLP, which is


the listed agent for Ecree with respect to the Condominium. We request that the service on       K&L

Gates be by first class mail as K&L Gates has refused by hand service previously. See, e.g.,

Doc. No. 5 (affidavit of attempted service on   K&L    Gates by process server).

        29.    No previous request has been made for the relief sought herein.


                                       I hereby declare under penalty ofperjury and pursuantto2S
                                       U.S.C. 5 1746 that the foregoing is true and comect.

                                       Executed   on: August 28:,ZO|O



                                       CHARLES R. JACOB




                                                   9
48s2-207 4-3330.2
